Broyles, C. J.
1. A bill of exceptions, after being filed in this court, can not be amended by changing the date of the certificate to a different date. Lott v. Waycross, 152 Ga. 237 (110 S. E. 217), and cit.; Jones v. State, 127 Ga. 281 (56 S. E. 453).
2. “When the entries on the original bill of exceptions disclose that it was filed in the office of the clerk of the trial court more than fifteen days after it was certified by the judge, the writ of error will be dismissed.” Jones v. State, supra.
3. In the instant case it appears from the certificate to the original bill of exceptions that the judge certified the bill of exceptions on October 11, 1938, and the entry on the bill of exceptions shows that it was filed in the office of the clerk of the trial court on November 3, 1938 (more than fifteen days after the date of the certificate). The bill of exceptions was filed in this court on November 10, 1938. A motion to dismiss the writ of error was filed in this court on December 27, 1938. In answer to that motion the plaintiff in error filed in this court, on January 3, 1939, a certificate from the judge dated December 30, 1938, in which he stated: “I signed the same [the certificate] on November 3, 1938, although my original certificate bears date of the 11th day of October, 1938.” It is well settled by repeated decisions of the Supreme Court and this court that when the judge has once certified a bill of exceptions, he loses jurisdiction of the case and is without authority to give an additional certificate. Accordingly, the second certificate in this case can not be considered by this court; and it appearing from the first certificate, and the entry of the clerk of the trial court, that the bill of exceptions was not filed in his office within the time required by law, this court is without *30jurisdiction to entertain the bill of exceptions. Duhart v. Maddox, 58 Ga. App. 484 (199 S. E. 238), and cit.

Writ of error dismissed.


MacIntyre and Guerry, JJ., concur.